ORIGINAL proceedings in discipline brought by the attorney general upon the relation of the Colorado Bar Association, acting through its committee on grievances, against Allen E. Warren, a licensed attorney at law. They charge the respondent with grossly dishonorable and unprofessional conduct. Such offenses as alleged in the petition and amended and supplemental petitions, are as follows: (1) That respondent collected money from various persons upon certain merchandise accounts belonging to Union Mortgage and Deposit Company, a corporation, in the aggregate amount of one hundred dollars, without authority to make such collections; that although requested to pay the same to said corporation, respondent failed to do so and appropriated the money to his own use. (2) That by false and fraudulent pretenses, he induced one Dahl in Denver to cash respondent's check in the sum of fifty dollars, drawn on a Pueblo bank where respondent had no account; that the check was returned by the bank unpaid, and though often requested, respondent has failed to pay the said sum. (3) That he bought a suit of clothes in Denver and in payment therefor gave his check in the sum of thirty dollars, drawn on a Pueblo bank, where respondent had no account; that since then he left the state and has not paid the said sum. (4) Since leaving Colorado, respondent committed felonies in the state of Washington, consisting of forgeries of checks on banking institutions in the city of Seattle, of which crimes he has been duly convicted in the superior court of King county in said state, on a *Page 101 
plea of guilty, and he is now serving the sentence imposed therefor, consisting of a term at hard labor in the penitentiary of said state.
Respondent was regularly served with process and notice by publication of all of the above charges. He was thereafter personally served with notice thereof as provided by law, but failed to answer the said charges within the time required, or at all, whereupon, upon motion of the attorney general, respondent's default was entered. The court appointed Will Shafroth, Esq., an attorney, as referee in said cause, who, after hearing and considering the evidence, found the respondent guilty on all of said charges, and so reported to the court. The reports of the referee are approved and he is discharged from further duty in the premises.
The series of crimes committed by respondent show that he is utterly unfit to engage in the practice of law. It is therefore the judgment of the court that his name be and hereby is stricken from the roll of attorneys and that he be and is disbarred from the further practice of law in this state.